Citation Nr: 1448418	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in June 2012.  A transcript of his hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that during his June 2012 hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits.  Records from SSA pertaining to the Veteran's disability claim have not been obtained and associated with the claims file.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issues before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board additionally notes that although the Veteran was afforded a hearing before the undersigned VLJ, his VA Form 9, received by VA in May 2011, specifies that he also desired a local hearing.  There is no indication in the record that such a hearing was conducted.  The Veteran should be contacted so that his desire for a local hearing may be clarified.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he desires a local hearing before a Decision Review Officer.  If so, such hearing should be scheduled.  A transcript of any hearing conducted should be associated with the claims file.

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



